DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, Examiner is interpreting “driving portion” as a “a motor and a battery” as indicated in paragraph 35 of the specification as filed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiko et al. Japanese Publication JP2012105514A in view of Thieberger et al. US PGPUB 2020/0307437. (It is noted that the Kiko citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 1, Kiko discloses a mobility unit [fig. 1] comprising: 
a driving portion connected to a driveshaft of a vehicle for providing driving force to the vehicle [fig. 1; abs., par. 14 vehicles which can travel independenty (thus have driveshafts)]; 
a glass portion mounted at a portion of the vehicle [fig. 1; the vehicles ½ are “automobiles” or “cars” (pars. 14-15) with brake pedals and can be driven by the user (abs., pars. 20-21), thus the vehicle would have a windshield]
a front connection portion or a rear connection portion disposed at a front or at a rear of the vehicle to be selectively coupled to another vehicle [fig. 1 (rear to rear), fig. 5 (front to rear), pars. 14-15, connection mechanisms 1a and 2a]; and 
a controller electrically-connected to the front connection portion or the rear connection portion [par. 20; control unit 16 controls the connection of the vehicles together and the transmission of commands and information between the vehicles, thus is connection to the connection portions] and configured for controlling an operation of the front connection portion or the rear connection portion depending on a direction in which the vehicle is coupled to another vehicle [pars. 20-22; figs. 1 & 5, depending on whether the vehicles are rear to rear or front to rear the either the front connection portion or the rear connection portion of the second vehicle are controlled by the control unit 16] and controlling the driving portion when the vehicle is coupled to another vehicle [pars. 20-22, the control unit 16 controls the driving portions of the vehicles when they are coupled].
Kiko does not explicitly disclose the glass portion is operable to selectively isolate the portion of the vehicle from the outside of the vehicle.
Kiko does not explicitly disclose controlling an operation of the glass portion.
However, Thieberger discloses a system for using a convoy of vehicles [pars. 384-388] which have glass portions [figs. 12-14] wherein the glass portion is operable to selectively isolate the portion of the vehicle from the outside of the vehicle and controlling an operation of the glass portion [pars. 166-169, 173, 179, 212-215 & 364-366; the transparency of the glass portion can be controlled automatically to user’s preferences].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kiko to further include the glass portion is operable to selectively isolate the portion of the vehicle from the outside of the vehicle for the purpose of providing privacy to the occupant, as taught by Thieberger (pars. 166-169, 173, 179, 212-215 & 364-366). 
Regarding claim 2, Kiko discloses wherein when the vehicle has a driving priority and is disposed in a front of another vehicle in a direction in which the vehicle advances, the controller is configured to perform control such that the rear connection portion of the vehicle is coupled to a front connection portion of another vehicle  [fig. 5, rear-front; pars. 14 & 22; rear-front connection be used when one vehicle is in front of another vehicle in a moving direction, the front vehicle will send control signals to the other vehicle based on the front vehicle’s steering and motor controls, thus the front vehicle is the one with priority].
Regarding claim 3, Kiko discloses wherein when the vehicle has a driving priority and is disposed in a front of another vehicle in a direction in which the vehicle advances, the controller is configured to perform control such that the rear connection portion of the vehicle is coupled to a rear connection portion of another vehicle [fig. 1; pars. 14 & 22; rear-rear connection be used when one vehicle is in front of another vehicle in a moving direction, the front vehicle will send control signals to the other vehicle based on the front vehicle’s steering and motor controls, thus the front vehicle is the one with priority].
Regarding claim 4, Kiko does not explicitly disclose wherein the glass portion is adjustable in transparency, and becomes opaque when an isolation operation of the glass portion is performed.
However, Thieberger as applied in claim 1 discloses wherein the glass portion is adjustable in transparency, and becomes opaque when an isolation operation of the glass portion is performed [pars. 166-169, 173, 179, 212-215 & 364-366].
Regarding claim 5, Kiko does not explicitly disclose wherein the glass portion is slidable to open and close the portion of the vehicle.
However, Thieberger as applied in claim 1 discloses wherein the glass portion is slidable to open and close the portion of the vehicle [figs. 12-15; pars. 127-128; the glass portion can be windows which are known to slide open and closed].
Regarding claim 6, Kiko discloses wherein, when the vehicle is coupled to another vehicle and has a driving priority, the controller has a priority to control the driving portion or the glass portion of the vehicle and a driving portion or a glass portion of another vehicle [pars. 14, 20 & 22; rear-rear connection be used when one vehicle is in front of another vehicle in a moving direction, the front vehicle will send control signals to the other vehicle based on the front vehicle’s steering and motor controls, thus the front vehicle is the one with priority, thus the front vehicle controls the driving portion of front vehicle as well as the driving portion of the another vehicle].
For the purpose of examination, Examiner is interpreting “driving portion or the glass portion” as indicating control of only one is needed to meet the limitations of the claim.
Regarding claim 8, Kiko discloses wherein, when the vehicle is coupled to another vehicle and has a driving priority, the controller has a priority to control the driving portion or the second glass portion of the vehicle and the driving portion or a second glass portion of another vehicle [pars. 14, 20 & 22; rear-rear connection be used when one vehicle is in front of another vehicle in a moving direction, the front vehicle will send control signals to the other vehicle based on the front vehicle’s steering and motor controls, thus the front vehicle is the one with priority, thus the front vehicle controls the driving portion of front vehicle as well as the driving portion of the another vehicle].
For the purpose of examination, Examiner is interpreting “driving portion or the glass portion” as indicating control of only one is needed to meet the limitations of the claim.
Regarding claim 9, Kiko discloses wherein, when the vehicle and another vehicle are coupled to each other, the controller is configured to perform control such that the driving portion of the vehicle is operated [pars. 14, 20 & 22; rear-rear connection be used when one vehicle is in front of another vehicle in a moving direction, the front vehicle will send control signals to the other vehicle based on the front vehicle’s steering and motor controls, thus the front vehicle is the one with priority, thus the front vehicle controls the driving portion of front vehicle as well as the driving portion of the another vehicle].
Regarding claim 10, Kiko discloses wherein, when the vehicle and another vehicle are coupled to each other, the controller is configured to perform control such that the driving portion of another vehicle is operated [pars. 14, 20 & 22; rear-rear connection be used when one vehicle is in front of another vehicle in a moving direction, the front vehicle will send control signals to the other vehicle based on the front vehicle’s steering and motor controls, thus the front vehicle is the one with priority, thus the front vehicle controls the driving portion of front vehicle as well as the driving portion of the another vehicle].
Regarding claim 14, Kiko discloses wherein, when a residual energy in the driving portion of the vehicle is greater than a residual energy in a driving portion of another vehicle, the controller is configured to perform control such that the energy in the driving portion of the vehicle is used [par. 22, regardless of the residual energy of the batteries, thus including cases where one battery has greater residual energy, both batteries can be connected in parallel such that both are used to power the vehicle (thus including using the energy in the driving portion of the vehicle)].
Regarding claim 15, Kiko discloses wherein, when a residual energy in a driving portion of another vehicle is greater than a residual energy in the driving portion of the vehicle, the controller is configured to perform control such that the energy in the driving portion of another vehicle is used [par. 22, regardless of the residual energy of the batteries, thus including cases where one battery has greater residual energy, both batteries can be connected in parallel such that both are used to power the vehicle (thus including using the energy in the driving portion of the another vehicle)].
Regarding claim 16, Kiko discloses wherein the controller is configured to perform control such that an energy in the driving portion of the vehicle and an energy in a driving portion of another vehicle are used in a same amount [par. 22, the batteries are connected in parallel and such that “the remaining battery capacity of both cars is consumed” and “A situation in which a difference occurs can be prevented”].

Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiko et al. Japanese Publication JP2012105514A in view of Thieberger et al. US PGPUB 2020/0307437, and further in view of Baust et al. US PGPUB 2020/0216122. 
Regarding claim 7, Kiko does not explicitly disclose wherein the glass portion includes a first glass portion and a second glass portion, wherein the first glass portion is provided at a first side of the portion of the vehicle, wherein the second glass portion is provided at a second side of the portion of the vehicle.
However, Thieberger as applied in claim 1 discloses wherein the glass portion includes a first glass portion and a second glass portion, wherein the first glass portion is provided at a first side of the portion of the vehicle, wherein the second glass portion is provided at a second side of the portion of the vehicle [figs. 12-15; pars. 127-128; the glass portion can be windows, which are known to slide open and closed, the windows are on different sides of the vehicle].
The combination of Kiko and Theiberger does not explicitly disclose wherein the second glass portion is slidable to open and close the rear portion of the vehicle.
However, Baust discloses a system for using a convoy of vehicles [figs. 1-3; pars. 25, 40, 80 & 96] wherein the second glass portion is slidable to open and close the rear portion of the vehicle [pars. 25-28, 40-41, 74-76, 80 & 96; a passage 130 connects the two vehicles via “sliding doors” 25 and 35, thus connecting internals spaces 40 and 45 via the passage].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kiko and Thieberger to further include wherein the glass portion includes a first glass portion and a second glass portion, wherein the first glass portion is provided at a first side of the portion of the vehicle, wherein the second glass portion is provided at a second side of the portion of the vehicle for the purpose of connecting the passenger compartments and allowing passengers to travel between the two vehicles, as taught by Baust (pars. 25-28, 40-41, 74-76, 80 & 96).
Regarding claim 11, Kiko discloses wherein the controller is configured to perform control such that the rear connection portion of the vehicle and a rear connection portion of another vehicle are coupled to each other [fig. 1; pars. 14-15  & 20].
Kiko does not explicitly disclose that the second glass portions of the vehicle and another vehicle slide downwards.
Kiko does not explicitly disclose an internal space of the vehicle and an internal space of another vehicle are connected to each other.
However, Thieberger as applied in claim 1 discloses wherein the second glass portions of the vehicle and another vehicle slide downwards [figs. 12-15; pars. 127-128; the glass portion can be windows which are known to slide open and closed].
The combination of Kiko and Thieberger does not explicitly disclose an internal space of the vehicle and an internal space of another vehicle are connected to each other.
However, Baust discloses a system for using a convoy of vehicles [figs. 1-3; pars. 25, 40, 80 & 96] whereby an internal space of the vehicle and an internal space of another vehicle are connected to each other [pars. 25-28, 40-41, 74-76, 80 & 96; a passage 130 connects the two vehicles via “sliding doors” 25 and 35, thus connecting internals spaces 40 and 45 via the passage].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kiko and Thieberger to further include an internal space of the vehicle and an internal space of another vehicle are connected to each other for the purpose of connecting the passenger compartments and allowing passengers to travel between the two vehicles, as taught by Baust (pars. 25-28, 40-41, 74-76, 80 & 96).
Regarding claim 12, Kiko discloses wherein the controller is configured to perform control such that the rear connection portion of the vehicle and a rear connection portion of another vehicle are coupled to each other [fig. 1; pars. 14-15  & 20].
Kiko does not explicitly disclose that the second glass portions of the vehicle and another vehicle do not slide downwards.
However, Thieberger as applied in claim 1 discloses wherein the second glass portions of the vehicle and another vehicle do not slide downwards [figs. 12-15; pars. 127-128; the glass portion can be windows which are known to slide open and closed].
The combination of Kiko and Thieberger does not explicitly disclose an internal space of the vehicle and an internal space of another vehicle are not connected to each other.
However, Baust discloses a system for using a convoy of vehicles [figs. 1-3; pars. 25, 40, 80 & 96] whereby an internal space of the vehicle and an internal space of another vehicle are not connected to each other [pars. 25-28, 40-41, 74-76, 80 & 96; a passage 130 connects the two vehicles via “sliding doors” 25 and 35, thus connecting internals spaces 40 and 45 via the passage, the doors can also be shut to deny access to the passage].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kiko and Thieberger to further include an internal space of the vehicle and an internal space of another vehicle are connected to each other for the purpose of connecting the passenger compartments and allowing passengers to travel between the two vehicles or not, as desired, as taught by Baust (pars. 25-28, 40-41, 74-76, 80 & 96).
Regarding claim 13, Kiko does not explicitly disclose wherein the controller is configured to perform control such that the second glass portions of the vehicle and another vehicle become opaque, whereby the internal space of the vehicle and the internal space of another vehicle are isolated from each other.
However, Thieberger as applied in claim 1 discloses wherein the controller is configured to perform control such that the second glass portions of the vehicle and another vehicle become opaque [pars. 166-169, 173, 179, 212-215 & 364-366; the transparency of the glass portion can be controlled automatically to user’s preferences].
The combination of Kiko and Thieberger does not explicitly disclose whereby the internal space of the vehicle and the internal space of another vehicle are isolated from each other.
However, Baust as applied in claim 12 discloses whereby the internal space of the vehicle and the internal space of another vehicle are isolated from each other [pars. 25-28, 40-41, 74-76, 80 & 96; a passage 130 connects the two vehicles via “sliding doors” 25 and 35, thus connecting internals spaces 40 and 45 via the passage, the doors can also be shut to deny access to the passage].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859